           Case 2:20-cv-03538-GAM Document 50 Filed 12/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDOZ INC.                               :
                                          :
      v.                                  :         CIVIL ACTION NO. 20-3538
                                          :
LANNETT COMPANY, INC.                     :


                                       ORDER

      This 28th day of December 2020, it is hereby ORDERED that Defendant’s Motion to

Dismiss, ECF 41, is GRANTED in part and DENIED in part as follows:

   1. Defendant’s motion to dismiss Count II is GRANTED, and this claim is dismissed.

   2. In all other respects the Motion is DENIED.

                                                      /s/ Gerald Austin McHugh
                                                    United States District Judge
